SUPPLEMENTAL DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 12/20/21 are approved.

Specification
The amendment to the specification filed 12/20/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, --sensor-- has been added after “temperature” in line 10; and “for” has been deleted from 11.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measurement device for measuring a temperature of a vaporization element, the temperature measurement device comprising a weight arranged to frictionally engage the first end against the vaporization element for thermally coupling the temperature sensor with a floor of the vaporization element (claim 1).
A temperature measurement device for measuring a temperature of a vaporization element, wherein the first end of the arm arranged to contact a floor of the vaporization element; and a weight configured to press the temperature sensor against the floor of the vaporization element, where the temperature sensor faces the base unit (claim 10).
A temperature measurement device for measuring a temperature of a vaporization element, wherein the first arm end is arranged to contact a floor of the vaporization element, the first arm end being configured to be hooked to the floor of the vaporization element; and a weight configured to frictionally engage the temperature sensor against the floor of the vaporization element with the temperature measurement device hanging from the vaporization element adjacent the arm (claim 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/20/22